DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/668,617, filed October 30, 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant’s claim for the benefit of a prior-filed applications 62/901783 and 63/078565 are acknowledged.
Claim Objections
Claim 20 is objected to because of the following informalities: claim 20 does not end with a period mark.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 11, and 13 of U.S. Patent No. 11,154,447 (Lucey ‘447) in view of Harris (US 5997491).
With respect to claim 1, Lucey ‘447 discloses A device for supporting and elevating a patient's foot and restraining medial and lateral rotation of the patient's foot (claim 1, “device for supporting and elevating an ankle and heel of a patient's leg and restraining medial and lateral rotation of the patient's foot”), comprising: a main body having a generally flat bottom surface (claim 1, “main body having a generally flat bottom surface”) and lateral edges (claim 1, “and lateral edges”); two spaced-apart lateral ridges extending along or near the lateral edges of the main body and having inner side surfaces (claim 1, “two spaced-apart lateral ridges extending along or near the lateral edges of the main body and having inner side surfaces”); and a medial depression between the lateral ridges that provides a support surface on which the ankle may be positioned and supported (claim 1, “and a medial depression between the lateral ridges that provides a support surface”, “when the foot is positioned in the medial depression”), wherein the support surface is contoured to support natural contours of the ankle (claim 1, “a support surface and a lower heel depression that accommodate natural contours of the ankle and heel and permit the heel to sink into the heel depression”), the support surface including a heel aperture sized to permit the heel to sink therein and be suspended without contacting the support surface (claim 1, “and a lower heel depression that accommodate natural contours of the ankle and heel and permit the heel to sink into the heel depression”, “wherein the support surface is dimensioned so that it terminates at a location between the patient's ankle and calf so as to contact and support the patient's ankle but not the calf”).  
Lucey ‘447 does not directly state the support surface including a heel aperture sized to permit the heel to sink therein and be suspended without contacting the support surface.
Harris teaches an analogous heel support wherein the support surface including a heel aperture sized to permit the heel to sink therein and be suspended without contacting the support surface (Fig 1, col 4 ln 30-35, heel suspension aperture 16; well 16 interpreted as an aperture as it is a gap in material relative to the other portions of the device and relative to the heel support, aperture- an opening or open space. Merriam-Webster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heel support of Lucey ‘447 to suspend the heel as taught by Harris in order to better distribute the weight of the leg (Harris col 1 ln 25-35).
With respect to claim 2, Lucey ‘447/Harris discloses The device of claim 1, wherein the lateral ridges each extend above a lowest portion of the support surface by a length so that the inner side surfaces are adjacent to at least a majority of a patient’s foot of standard length to thereby confine and restrain a foot placed in the medial depression and limit or prevent medial and lateral rotation of the foot (Lucey ‘447 claim 1, “wherein the lateral ridges are dimensioned to extend to a height above the support surface so that the inner side surfaces are adjacent to at least a majority of the patient's foot when placed in the medial depression to limit or prevent medial and lateral rotation of the foot”). 
With respect to claim 3, Lucey ‘447/Harris discloses The device of claim 1, wherein the lateral ridges are spaced apart so as to facilitate downward placement of a foot into the medial depression without manual manipulation and spreading apart of the lateral ridges (Lucey ‘447 claim 1, “wherein the lateral ridges are spaced apart to provide an upper opening to the medial depression that is wider than the heel depression so as to facilitate downward placement of the patient's foot into the medial depression without manual manipulation and spreading apart of the lateral ridges”).  
With respect to claim 4, Lucey ‘447/Harris discloses The device of claim 1, wherein the support surface terminates distal to a calf muscle of a lower leg so as to not contact and support the calf muscle when the foot is placed in the medial depression (Lucey ‘447 claim 1, “wherein the support surface is dimensioned so that it terminates at a location between the patient's ankle and calf so as to contact and support the patient's ankle but not the calf when the patient's foot is placed in the medial depression”). 
With respect to claim 5, Lucey ‘447/Harris discloses The device of claim 1, further comprising a medial ridge transverse to the lateral ridges, distal to a heel of a foot placed in the medial depression, and extending to a height above the support surface at least as high as a majority of a standard foot length so as to limit plantarflexion of the foot (Lucey ‘447 claim 2, “further comprising a medial ridge transverse to the lateral ridges, distal to the heel depression, and extending to a height above the support surface so as to limit plantar flexion of the foot”).  
With respect to claim 6, Lucey ‘447/Harris discloses The device of claim 1, wherein the device is devoid of walls that contact an anterior surface of a foot placed in the medial depression (Lucey ‘447 claim 3, “wherein the device is devoid of walls that contact an anterior surface of a foot placed in the medial depression”).  
With respect to claim 7, Lucey ‘447/Harris discloses The device of claim 1, wherein the device is devoid of walls that limit dorsiflexion of a foot placed in the medial depression (Lucey ‘447 claim 4, “herein the device is devoid of walls that limit dorsiflexion of a foot placed in the medial depression”).  
With respect to claim 8, Lucey ‘447/Harris discloses  The device of claim 1, wherein at least a portion of a proximal upper surface of at least one lateral ridge has a downwardly curving slope declining from an upper extent of the lateral ridge towards a lower extent of the lateral ridge at a proximal end of the device such that the lateral ridge at least partially forms a curved shape (Lucey ‘447 claim 5, “wherein at least a portion of a proximal upper surface of at least one lateral ridge has a downwardly angled slope declining from an upper extent of the lateral ridge towards a lower extent of the lateral ridge at a proximal end of the device”). 
With respect to claim 9, Lucey ‘447/Harris discloses  The device of claim 1, wherein at least a portion of a distal upper surface of at least one lateral ridge has a downwardly curving slope declining from an upper extent of the lateral ridge towards a lower extent of the lateral ridge at a proximal end of the device such that the lateral ridge at least partially forms a curved shape (Lucey ‘447 claim 6, “wherein at least a portion of a distal upper surface of at least one lateral ridge has a downwardly angled slope declining from an upper extent of the lateral ridge towards a lower extent of the lateral ridge at a distal end of the device”).
With respect to claim 10 Lucey ‘447/Harris discloses  The device of claim 1, wherein the main body and lateral ridges comprise open cell foam (Lucey ‘447 claim 7, “wherein the main body and lateral ridges comprise open cell polymer foam”). 
With respect to claim 11, Lucey ‘447/Harris discloses The device of claim 10, wherein the polymer foam is coated with a flexible, fluid-impermeable polymer coating (Lucey ‘447 claim 8, “wherein the polymer foam is coated with a flexible, fluid-impermeable polymer coating”).  
With respect to claim 12, Lucey ‘447/Harris discloses  The device of claim 1, wherein the inner side surfaces are contoured to receive and accommodate a talus bone of the patient (Lucey ‘447 claim 11, “wherein the inner side surfaces of the lateral ridges define a greater width above the support surface to accommodate a talus bone of the ankle”).  
With respect to claim 13, Lucey ‘447/Harris discloses  The device of claim 1, wherein the medial depression is contoured to approximately fit the contour of a portion of a lower leg proximal to the ankle and distal to the calf (Lucey ‘447 claim 1, “and a medial depression between the lateral ridges that provides a support surface and a lower heel depression that accommodate natural contours of the ankle and heel”, “wherein the support surface is dimensioned so that it terminates at a location between the patient's ankle and calf so as to contact and support the patient's ankle but not the calf when the patient's foot is placed in the medial depression”).  
With respect to claim 14, Lucey ‘447/Harris discloses The device of claim 1, further comprising an auxiliary pad configured to be positioned directly beneath the main body to further elevate the patient's ankle during use (Lucey ‘447 claim 13, “further comprising an auxiliary pad configured to be positioned directly beneath the main body to further elevate the patient's ankle during use”).  

Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. U.S. Patent No. 11,154,447 (Lucey ‘447) in view of Drennan (US 5449339).
With respect to claim 15, Lucey ‘447 discloses  An orthopedic device for elevating a patient's foot and restraining medial and lateral rotation of the patient’s foot (claim 1, “A device for supporting and elevating an ankle and heel of a patient's leg and restraining medial and lateral rotation of the patient's foot in order to protect the patient's knee following knee surgery”), the device comprising: a body (claim 1, “a main body”), the body including two opposing sides ridges that define a depression therebetween (claim 1, “and a medial depression between the lateral ridges”), and an ankle support surface disposed between the opposing side ridges (claim 1, “a support surface and a lower heel depression that accommodate natural contours of the ankle”), wherein the opposing side ridges are configured to conform to the patient's foot 0to stabilize the foot and prevent medial and lateral rotation of the foot (claim 1, “east a majority of the patient's foot when placed in the medial depression to limit or prevent medial and lateral rotation of the foot”, “a support surface and a lower heel depression that accommodate natural contours of the ankle”).
Lucey ‘447 is silent on and a base attached to a bottom portion of the body, the base having a low-friction bottom surface.  
Drennan teaches an analogous ankle support having a lower base 70 attached to a bottom surface of the body 44 with a low level of friction (col 6 ln 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Lucey ‘447 to be low friction as taught by Drennan in order to prevent sheet bunching when the device is moved by the user (Drennan col 6 ln 30-40).
With respect to claim 16, Lucey ‘447/Drennan discloses  The device of claim 15, wherein the body further comprises a heel support surface distal of the ankle support surface and that extends lower than the ankle support surface (Lucey ‘447 claim 1, “that provides a support surface and a lower heel depression that accommodate natural contours of the ankle and heel and permit the heel to sink into the heel depression”).  
With respect to claim 17, Lucey ‘447/Drennan discloses  The device of claim 15, wherein the body further comprises a heel aperture (Lucey ‘447 claim 1, “and permit the heel to sink into the heel depression”, depression interpreted as an aperture as it is a gap in material relative to the other portions of the device and relative to the heel support, aperture- an opening or open space. Merriam-Webster.).  
With respect to claim 18, Lucey ‘447/Drennan discloses The device of claim 15, wherein the body further comprises a distal ridge extending between the two opposing side ridges and disposed distal of the ankle support surface (Lucey ‘447 claim 2, “further comprising a medial ridge transverse to the lateral ridges, distal to the heel depression, and extending to a height above the support surface so as to limit plantar flexion of the foot”).  

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 U.S. Patent No. U.S. Patent No. 11,154,447 (Lucey ‘447) in view of Drennan as applied to claim 15 above, and further in view of Piontek (US 2006/0053556).
With respect to claim 19, Lucey ‘449/Drennan discloses The device of claim 15.
Lucey ‘449/Drennan is silent on wherein the base is slightly smaller than the bottom portion of the body such that the bottom portion of the body is compressed when positioned within the base. 
Piontek teaches an analogous foam support 31 and base 12, wherein the base is slightly smaller than the bottom portion of the body such that the bottom portion of the body is compressed when positioned within the base ([0075], compress within base passages 77 so the base is smaller than the support members 73, further as the base and foam support pins 73 are conical there is a region of the base passages 77 that is larger than a region of the support pins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and support relationship as taught by Lucey ‘449/Drennan to be the compressed relationship as taught by Piontek to be a releasable but secure system of connecting members (Piontek [0075]).


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. U.S. Patent No. 11,154,447 (Lucey ‘447) in view of Harris and in view of Drennan.
With respect to claim 20, Lucey ‘447 discloses A device for supporting and elevating a patient's foot and lateral rotation of the patient's foot (claim 1, “device for supporting and elevating an ankle and heel of a patient's leg and restraining medial and lateral rotation of the patient's foot in order to protect the patient's knee following knee surgery”), comprising: a main body (claim 1, “a main body”), the main body comprising a generally flat bottom surface and lateral edges (claim 1, “a main body having a generally flat bottom surface and lateral edges”); two spaced-apart lateral ridges extending along or near the lateral edges of the main body and having inner side surfaces (claim 1, “two spaced-apart lateral ridges extending along or near the lateral edges of the main body and having inner side surfaces”); and a medial depression between the lateral ridges that provides a support surface on which the ankle may be positioned and supported (claim 1, “and a medial depression between the lateral ridges that provides a support surface”), wherein the support surface is contoured to support natural contours of the ankle (claim 1, “and a medial depression between the lateral ridges that provides a support surface and a lower heel depression that accommodate natural contours of the ankle and heel”), the support surface including a heel aperture sized to permit the heel to sink therein and be suspended without contacting the support surface (claim 1, “and a lower heel depression that accommodate natural contours of the ankle and heel and permit the heel to sink into the heel depression”, “wherein the support surface is dimensioned so that it terminates at a location between the patient's ankle and calf so as to contact and support the patient's ankle but not the calf”. depression interpreted as an aperture as it is a gap in material relative to the other portions of the device and relative to the heel support, aperture- an opening or open space. Merriam-Webster.).
Lucey ‘447 does not directly state the support surface including a heel aperture sized to permit the heel to sink therein and be suspended without contacting the support surface, and - Page 31 -Docket No.: 19757.18.2Hannah Follendera base attached to a bottom portion of the body, the base having a low-friction bottom surface
Harris teaches an analogous heel support wherein the support surface including a heel aperture sized to permit the heel to sink therein and be suspended without contacting the support surface (Fig 1, col 4 ln 30-35, heel suspension aperture 16; well 16 interpreted as an aperture as it is a gap in material relative to the other portions of the device and relative to the heel support, aperture- an opening or open space. Merriam-Webster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heel support of Lucey ‘447 to suspend the heel as taught by Harris in order to better distribute the weight of the leg (Harris col 1 ln 25-35).
Lucey ‘447/Harris discloses the device as discussed above.
Lucey ‘447/Harris is silent on and - Page 31 -Docket No.: 19757.18.2Hannah Follendera base attached to a bottom portion of the body, the base having a low-friction bottom surface.
Drennan teaches an analogous ankle support having a lower base 70 attached to a bottom surface of the body 44 with a low level of friction (col 6 ln 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Lucey ‘447/Harris to be low friction as taught by Drennan in order to prevent sheet bunching when the device is moved by the user (Drennan col 6 ln 30-40).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris.
With respect to claim 1, Harris discloses A device for supporting and elevating a patient's foot and restraining medial and lateral rotation of the patient's foot (Fig 5, device shown, the embodiment of Fig 5 is the references invention, but Figures 1-4 will be relied upon for showing other features that are in the Fig 5 embodiment but not as clearly shown in Fig 5), comprising: a main body having a generally flat bottom surface (col 2 ln 20-30, generally flat bottom of device) and lateral edges (Annotated Fig 3, lateral edges); two spaced-apart lateral ridges extending along or near the lateral edges of the main body and having inner side surfaces (Annotated Fig 3, spaced apart lateral ridges with inner surfaces); and a medial depression between the lateral ridges that provides a support surface on which the ankle may be positioned and supported (Fig 1, col 4 ln 50-55, depression 18 for the ankle via the heel), wherein the support surface is contoured to support natural contours of the ankle (col 4 ln 50-55, concave trough is a contour to support the roundness of the ankle), the support surface including a heel aperture sized to permit the heel to sink therein and be suspended without contacting the support surface (Fig 1, col 4 ln 30-35, heel suspension aperture 16; well 16 interpreted as an aperture as it is a gap in material relative to the other portions of the device and relative to the heel support, aperture- an opening or open space. Merriam-Webster.).  

    PNG
    media_image1.png
    410
    738
    media_image1.png
    Greyscale

Annotated Fig 3, Harris
With respect to claim 2, Harris discloses The device of claim 1, wherein the lateral ridges each extend above a lowest portion of the support surface by a length (Annotated Fig 3, inner surfaces extend upwards form the lower surface of the heel support 18) so that the inner side surfaces are adjacent to at least a majority of a patient’s foot of standard length to thereby confine and restrain a foot placed in the medial depression and limit or prevent medial and lateral rotation of the foot (Fig 3, col 4 ln 60-65, ridges would be adjacent to all of the foot as they would be next to the foot, thus they are adjacent to a majority of the foot, heel trough is a size that would limit rotation of the foot). 
With respect to claim 3, Harris discloses The device of claim 1, wherein the lateral ridges are spaced apart so as to facilitate downward placement of a foot into the medial depression without manual manipulation and spreading apart of the lateral ridges (Fig 1, device does not require manipulation to receive the foot).  
With respect to claim 4, Harris discloses The device of claim 1, wherein the support surface terminates distal to a calf muscle of a lower leg so as to not contact and support the calf muscle when the foot is placed in the medial depression (col 3l n 55-60, device extends up to the tendon region adjacent the heel, therefor would not contact the calf muscles as they are adjacent the knee).  
With respect to claim 5, Harris discloses The device of claim 1, further comprising a medial ridge transverse to the lateral ridges (Fig 5, medial ridge 15, transvers to the other ridges), distal to a heel of a foot placed in the medial depression (Fig 5, ridge 150 is distal to the heel relative to the bottom of the foot), and extending to a height above the support surface at least as high as a majority of a standard foot length so as to limit plantarflexion of the foot (Fig 5, col 5 ln 10-20, medial ridge 15 extends above the top of the foot and would thus limit plantar flexion).  
With respect to claim 6, Harris discloses The device of claim 1, wherein the device is devoid of walls that contact an anterior surface of a foot placed in the medial depression (Fig 3, Fig 5, device is devoid of walls that would contact the anterior of the foot).  
With respect to claim 7, Harris discloses The device of claim 1, wherein the device is devoid of walls that limit dorsiflexion of a foot placed in the medial depression (Fig 3, Fig 5, device is devoid of walls that would contact the anterior of the foot, thus is devoid of walls that limit dorsiflexion of a foot placed in the medial depression).
With respect to claim 8, Harris discloses The device of claim 1, wherein at least a portion of a proximal upper surface of at least one lateral ridge has a downwardly curving slope declining from an upper extent of the lateral ridge towards a lower extent of the lateral ridge at a proximal end of the device such that the lateral ridge at least partially forms a curved shape (Fig 3, Annotated Fig 3, col 2 ln 30-35, concave trough created by curved slope of the lateral ridges). 
With respect to claim 9, Harris discloses The device of claim 1, wherein at least a portion of a distal upper surface of at least one lateral ridge has a downwardly curving slope declining from an upper extent of the lateral ridge towards a lower extent of the lateral ridge at a proximal end of the device such that the lateral ridge at least partially forms a curved shape (col 3 ln 60-65, ridges are curved from an upper extent to a lower extent, when views from above, to form an oval which is a curved shape).
With respect to claim 11, Harris discloses The device of claim 10, wherein the polymer foam is coated with a flexible, fluid-impermeable polymer coating (col 4 ln 00-5, device is covered in Gor0tex which is a waterproof fabric that is mater of a polymer and is flexible).  
With respect to claim 12, Harris discloses The device of claim 1, wherein the inner side surfaces are contoured to receive and accommodate a talus bone of the patient (Fig 4, Annotated Fig 3, inner surfaces are contoured to fit the heel thus they are contoured to fit the talus).  
With respect to claim 13, Harris discloses The device of claim 1, wherein the medial depression is contoured to approximately fit the contour of a portion of a lower leg proximal to the ankle and distal to the calf (Fig 4, Annotated Fig 3, inner surfaces are contoured to fit the heel).  
With respect to claim 14, Harris discloses The device of claim 1, further comprising an auxiliary pad configured to be positioned directly beneath the main body to further elevate the patient's ankle during use (col 4 ln 10-15, gripping material interpreted as an auxiliary pad as it would aid in elevating the ankle).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Drennan. 
With respect to claim 10, Harris discloses The device of claim 1.
Harris is silent on wherein the main body and lateral ridges comprise open cell foam. 
Drennan teaches an analogous ankle support having a body that is made of open cell foam (col 3 ln 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Harris to be the foam as taught by Drennan to be adequately flexible, non-allergenic, and supportive (Drennan col 3 ln 5-10).
With respect to claim 15, Harris discloses An orthopedic device for elevating a patient's foot and restraining medial and lateral rotation of the patient’s foot (Fig 5, device shown, the embodiment of Fig 5 is the references invention, but Figures 1-4 will be relied upon for showing other features that are in the Fig 5 embodiment but not as clearly shown in Fig 5), the device comprising: a body (Fig 1, body 12), the body including two opposing sides ridges that define a depression therebetween (Annotated Fig 3, side ridges with depression 18 therebetween), and an ankle support surface disposed between the opposing side ridges (Fig 4, surface of depression 18 supports the ankle), wherein the opposing side ridges are configured to conform to the patient's foot 0to stabilize the foot (Fig 4, Fig 3, col 3 ln 65, device is made of deformable foam and shaped for the foot/ankle thus would conform and stabilize the foot) and prevent medial and lateral rotation of the foot (Fig 3, col 4 ln 60-65, ridges would be adjacent to all of the foot as they would be next to the foot, thus they are adjacent to a majority of the foot, heel trough is a size that would limit rotation of the foot); and a base attached to a bottom portion of the body (Fig 1, base 22).
Harris is silent on the base having a low-friction bottom surface.
Drennan teaches an analogous ankle support having a lower base 70 attached to a bottom surface of the body 44 with a low level of friction (col 6 ln 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Harris to be low friction as taught by Drennan in order to prevent sheet bunching when the device is moved by the user (Drennan col 6 ln 30-40).
With respect to claim 16, Harris/Drennan discloses The device of claim 15, wherein the body further comprises a heel support surface distal of the ankle support surface and that extends lower than the ankle support surface (Harris Fig 1, col 4 ln 30-35, surface of heel suspension aperture 16 lower thank ankle support 18, heel surface 16 interpreted to be the surface of the support body that is directed to the heel thus the heel support surface).  
With respect to claim 17, Harris/Drennan discloses The device of claim 15, wherein the body further comprises a heel aperture (Fig 1, col 4 ln 30-35, heel suspension aperture 16; well 16 interpreted as an aperture as it is a gap in material relative to the other portions of the device and relative to the heel support, aperture- an opening or open space. Merriam-Webster.).  
With respect to claim 18, Harris/Drennan discloses The device of claim 15, wherein the body further comprises a distal ridge extending between the two opposing side ridges and disposed distal of the ankle support surface (Harris Fig 5, ridge 150 extend between side ridges and is distal to ankle surface 18).  
With respect to claim 20, Harris discloses A device for supporting and elevating a patient's foot and lateral rotation of the patient's foot (Fig 5, device shown, the embodiment of Fig 5 is the references invention, but Figures 1-4 will be relied upon for showing other features that are in the Fig 5 embodiment but not as clearly shown in Fig 5), comprising: a main body (Fig 1, body 12), the main body comprising a generally flat bottom surface (col 2 ln 20-30, generally flat bottom of device) and lateral edges (Annotated Fig 3, lateral edges); two spaced-apart lateral ridges extending along or near the lateral edges of the main body and having inner side surfaces (Annotated Fig 3, spaced apart lateral ridges with inner surfaces); and a medial depression between the lateral ridges that provides a support surface on which the ankle may be positioned and supported (Fig 1, col 4 ln 50-55, depression 18 for the ankle via the heel), wherein the support surface is contoured to support natural contours of the ankle (col 4 ln 50-55, concave trough is a contour to support the roundness of the ankle), the support surface including a heel aperture sized to permit the heel to sink therein and be suspended without contacting the support surface (Fig 1, col 4 ln 30-35, heel suspension aperture 16; well 16 interpreted as an aperture as it is a gap in material relative to the other portions of the device and relative to the heel support, aperture- an opening or open space. Merriam-Webster.); and - Page 31 -Docket No.: 19757.18.2Hannah Follendera base attached to a bottom portion of the body (Fig 1, base 22).
Harris is silent on the base having a low-friction bottom surface.
Drennan teaches an analogous ankle support having a lower base 70 attached to a bottom surface of the body 44 with a low level of friction (col 6 ln 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Harris to be low friction as taught by Drennan in order to prevent sheet bunching when the device is moved by the user (Drennan col 6 ln 30-40).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harris/Drennan as applied to claim 15 above, and further in view of Piontek.
With respect to claim 19, Harris/Drennan discloses The device of claim 15.
Harris/Drennan is silent on wherein the base is slightly smaller than the bottom portion of the body such that the bottom portion of the body is compressed when positioned within the base. 
Piontek teaches an analogous foam support 31 and base 12, wherein the base is slightly smaller than the bottom portion of the body such that the bottom portion of the body is compressed when positioned within the base ([0075], compress within base passages 77 so the base is smaller than the support members 73, further as the base and foam support pins 73 are conical there is a region of the base passages 77 that is larger than a region of the support pins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and support relationship as taught by Harris/Drennan to be the compressed relationship as taught by Piontek to be a releasable but secure system of connecting members (Piontek [0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Castle US 2013/0319426, Isham US 8176585, and Wens US 2013/0012854 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786